In re Davis, Henry; — Defendant; Applying for Writ of Certiorari and/or Review, Parish of W. Baton Rouge, 18th Judicial District Court Div. B, No. 990-116; to the Court of Appeal, First Circuit, No. 2001-KA-1412.
Granted in part; denied in part. The court of appeal erred in addressing the defendant’s claim of ineffective assistance of counsel with respect to his dual insanity plea solely on the basis of the trial record without the benefit of evidentiary proceedings in the district court. The claim is more properly reserved for post-conviction proceedings in which the district court may conduct an evidentiary hearing. State v. Deloch, 380 So.2d 67, 68 (La.1980). To this extent, the court of appeal opinion is vacated and the issue of ineffective assistance of counsel is pretermitted. In all other respects, the application is denied.
VICTORY, J., would deny the writ.
TRAYLOR, J., would deny the writ.
KNOLL, J., would deny the writ.